                                            Case 3:21-mc-80037-HSG Document 7 Filed 03/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       E.K. WADE,                                         Case No. 21-mc-80037-HSG
                                   8                     Plaintiff,                           ORDER CONDUCTING PRE-FILING
                                                                                              REVIEW AND BARRING FILING
                                   9              v.
                                                                                              Re: Dkt. Nos. 2, 6
                                  10       WILLIAM H. ALSUP,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff submitted a complaint in this matter that was received by the Clerk’s Office on

                                  14   February 19, 2021. Dkt. No. 1. The complaint, entitled “Complaint for Damages,” alleges causes

                                  15   of action for negligence, negligent and intentional infliction of emotional distress, and lost wages

                                  16   against United States District Judge William Alsup. Id. The gist of the lengthy complaint is that

                                  17   Judge Alsup violated Plaintiff’s rights by not vacating a pre-filing vexatious litigant order entered

                                  18   in 2010 regarding Plaintiff. Id. at 3; see also Wade v. Gilliland et. al., C 10-00425 WHA

                                  19   (“Gilliland”), Dkt. Nos. 168 (January 13, 2021 “Order Denying Vexatious Litigant’s Motion to

                                  20   Vacate Pre-Filing Order”), 100 (“Order Requiring Prefiling Review”).

                                  21          Because of the existence of the pre-filing order, this case was initially opened as a

                                  22   miscellaneous matter, and was assigned to the undersigned after Judge Alsup recused himself.

                                  23   Dkt. Nos. 1, 4, 5.1 For this reason, Plaintiff has not yet paid the filing fee or filed an application to

                                  24   proceed in forma pauperis.

                                  25          The Court finds that this new case falls within the scope of the Gilliland pre-filing order.

                                  26   Under that order, Plaintiff must “seek leave from this Court before filing any additional

                                  27
                                       1
                                  28    Plaintiff recently filed a motion to disqualify Judge Alsup. That motion is DENIED AS MOOT
                                       because Judge Alsup has already recused himself from this matter.
                                           Case 3:21-mc-80037-HSG Document 7 Filed 03/02/21 Page 2 of 2




                                   1   complaints against the Department of Labor, [or] any of its employees, or against the United

                                   2   States or any other government official in connection with his disputes with the DOL stemming

                                   3   from his prior employment in the Office of Federal Programs Contract Compliance.” Gilliland,

                                   4   Dkt. No. 100 at 4. Judge Alsup is a “government official” within the meaning of the order.

                                   5   Further, the complaint makes clear that Plaintiff seeks damages against Judge Alsup because

                                   6   Plaintiff claims that but for Judge Alsup’s decision not to vacate the pre-filing order, Plaintiff

                                   7   would have recovered approximately $2.4 billion in damages from Gilliland and the other DOL

                                   8   officials he sued in a series of cases (along with, apparently, additional employees of the

                                   9   Department of Homeland Security). Dkt. No. 1 at 73–74. Clearly, that claim is directly “in

                                  10   connection with” the underlying dispute raised in Gilliland. It also is frivolous, consistent with

                                  11   Plaintiff’s lengthy history of frivolous filings in this District that have resulted in the entry of two

                                  12   separate vexatious litigant orders in his cases. Gilliland, Dkt. No 100; see also Wade v. United
Northern District of California
 United States District Court




                                  13   States, et al., C 06-02346 CRB, Dkt. No. 55.

                                  14           Accordingly, the filing of Plaintiff’s complaint in this case is BARRED based on the

                                  15   vexatious litigant order in Gilliland, and the Clerk is directed to close the file.2 All pending

                                  16   motions, including the motion for preliminary injunction, are denied as moot.

                                  17

                                  18           IT IS SO ORDERED.

                                  19   Dated: 3/2/2021

                                  20                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24
                                       2
                                  25     Even if the case were not barred based on the pre-filing order, it would be subject to immediate
                                       dismissal with prejudice for another reason: judges are entitled to absolute judicial immunity from
                                  26   money damages for acts they perform in the course of their judicial duties. See DeClue v. County
                                       of Alameda, 2020 WL 6381356 (N.D. Cal. Oct. 20, 2020) at * 9–10 (summarizing controlling law
                                  27   “immunizing judicial officers against legal claims for acts taken or decisions made in the course of
                                       the judicial process”). Judge Alsup’s decision not to vacate an order lies squarely within the core
                                  28   of his judicial authority, and he may not be sued for that decision as a matter of law. If Plaintiff
                                       disagrees with the decision, the appropriate course of action is for him to appeal it.
                                                                                         2
